Citation Nr: 1634859	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  10-39 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for peptic ulcer disease.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bladder cancer.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for renal insufficiency, to include as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for peripheral neuropathy.  

7.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1946 to December 1947 and from October 1950 to December 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, February 2009, and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in both Jackson, Mississippi and San Diego, California.  Jurisdiction of the claims is now with the RO in San Diego, California.   

With regard to the claim for SMC based on the need for regular aid and attendance, the Board notes that the claim was denied in a February 2014 rating decision.  The Veteran filed a notice of disagreement with the denial of his claim in March 2014.  However, a Statement of the Case (SOC) has not yet been issued.  

In December 2015, the Board remanded the Veteran's claims for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board apologies for the delays in the adjudication of this case. 


REMAND

A review of the claims file reveals that a remand of the claims is unfortunately once again necessary before a decision on the merits of the claims can be reached.  

In December 2015, the Board remanded the Veteran's service connection claims for the scheduling of a hearing before the Board and for the issuance of a SOC with regard to the issue of entitlement to SMC based on the need for regular aid and attendance.

Subsequent to the December 2015 Board remand, in an undated letter from an unknown RO, the Veteran was advised that his case had been remanded by the Board to the unknown RO.    

In a June 6, 2016, letter from an unknown RO, the Veteran was advised that he was scheduled for a video conference hearing at the San Diego RO on July 7, 2016.  

In a June 20, 2016, letter from an unknown RO, the Veteran was advised that his appeal was being returned to the Board so that a decision could be reached on his appeal.  

In a June 21, 2016, letter from the Board, the Veteran was advised that his appeal had been returned to the Board and resumed its place on the docket.  

In a statement dated June 27, 2016, the Veteran, through his daughter, indicated that a SOC had not been issued with regard to the claim for SMC for aid and attendance.  She indicated that a SOC should have been issued so that the Veteran could timely file an appeal as to the issue of entitlement to SMC for aid and attendance.  

Additionally, she reported that the June 6, 2016, letter notified the Veteran of the hearing scheduled in July 2016 but then the June 20, 2016, letter indicated that the Veteran's appeal had been returned to the Board.  She noted that it was not clear whether the July 2016 hearing had been canceled and she was unsure what issues were being returned to the Board as the SOC had still not been issued for the issue of entitlement to SMC based on the need for regular aid and attendance.  

A hearing disposition form associated with the Veteran's claims file indicates that the Veteran failed to report for the July 7, 2016, hearing.  

The Board regrets that the Veteran's case was not properly developed after the December 2015 remand.  

As noted by the Veteran's daughter, a SOC was not issued with regard to the claim for SMC based on the need for regular aid and attendance and the letters dated after the June 6, 2016, letter advising the Veteran of the hearing date were not clear as to whether the hearing scheduled in July 2016 was canceled or whether he should attend.  

In order to afford the Veteran due process, the claims must be remanded once again for the scheduling of a hearing before the Board and the issuance of an SOC for the issue of entitlement to SMC based on the need for regular aid and attendance.  The Board regrets the delay in the processing of the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a Travel Board hearing before the Board to be held at the VA Regional Office in San Diego, California, as soon as possible.  The RO should notify the Veteran of the date and time of the hearing; a copy should be sent to his representative.  38 C.F.R. § 20.704(b). 
 
After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

2.  A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to SMC based on the need for regular aid and attendance, must be issued, and the Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period should this issue be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




